Title: From James Madison to Jedidiah Morse, 26 February 1822
From: Madison, James
To: Morse, Jedidiah


                
                    Sir
                    Montpellier Feby. 26. 1822
                
                I have received your letter of the 16th. with the printed constitution of a Society for the benefit of the Indians.
                
                Esteeming as I do the objects of the Institution, I can not decline the honorary relation to it which has been conferred on me; though good wishes be the only returns I shall be able to make.
                Beside the general motive of benevolence, the remnants of the Tribes within our limits have special claims on our endeavors, to save them from the extinction to which they are hastening, and from the vices which have been doubled by our intercourse with them. This can not be done without substituting for the torpid indolence of the Wigwam, and the precarious supplies of the chase, the comforts & habits of civilized life. With the progress of these may be sown those elements of moral and intellectual improvement, which will either not be received into the savage mind, or be soon stifled by savage manners.
                The Constitution of the Society very properly embraces the object of gathering whatever information may relate to the opinions, the Government, the social conditions &c. of this untutored race. Materials may thus be obtained for a just picture of the human character, as fashioned by circumstances which are yielding to others which must efface all the peculiar features of the Original. Be pleased to accept Sir, the expression of my esteem & friendly wishes
                
                    James Madison
                
            